IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2496 Disciplinary Docket No. 3
                                          :
CHERNOR M. JALLOH                         :   Board File No. C1-17-950
                                          :
                                          :   (District of Columbia Court of Appeals,
                                          :   No. 17-BS-265)
                                          :
                                          :   Attorney Registration No. 66999
                                          :
                                          :   (Out of State)

                                       ORDER

PER CURIAM
       AND NOW, this 9th day of August, 2018, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Chernor M. Jalloh is transferred to disability inactive status in the Commonwealth of

Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.